        Case 2:19-cv-00496-CCW Document 81 Filed 07/12/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARTIN J. WALSH,                                 )
                                                 )
               Plaintiff,                        ) 2:19-CV-00496-CCW
                                                 )
        v.                                       )
                                                 )
FUSION JAPANESE STEAKHOUSE, INC.,                )
FUSION JAPANESE STEAKHOUSE, INC.,                )
                                                 )
Z&S INTERNATIONAL CUISINE, INC.,                 )
YUAN ZHENG XIAO, CHRISTINE XIAO,                 )
                                                 )
               Defendants.                       )
                                                 )
                                                 )


                                           ORDER
       AND NOW, before the Court are Plaintiff’s Motion for Partial Summary Judgment, ECF

No. 59, and Defendants’ Motion for Partial Summary Judgment, ECF No. 61.              After due

consideration of the parties’ briefing, Defendants’ Motion is DENIED and Plaintiff’s Motion is

GRANTED IN FULL as follows:

   1. Defendant Fusion Japanese Steakhouse, Inc., a Pennsylvania corporation (“Fusion

       Washington”), is a covered enterprise under Sections 3(r) and 3(s)(1)(A) of the Fair Labor

       Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.;

   2. Defendant Fusion Japanese Steakhouse, Inc., a West Virginia corporation (“Fusion

       Vienna”), is a covered enterprise under Sections 3(r) and 3(s)(1)(A) of the Fair Labor

       Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.;

   3. Defendant Z&S International Cuisine, Inc., a West Virginia corporation (“Fusion

       Triadelphia,” and together with Fusion Washington and Fusion Vienna, the “Restaurant
     Case 2:19-cv-00496-CCW Document 81 Filed 07/12/21 Page 2 of 4




   Defendants”), is a covered enterprise under Sections 3(r) and 3(s)(1)(A) of the Fair Labor

   Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.;

4. The Restaurant Defendants are jointly and severally liable as an “enterprise” under 29

   U.S.C. § 203(r)(1);

5. Defendant Yuan Zheng Xiao is individually liable as an “employer” under 29 U.S.C.

   § 203(d);

6. Defendant Christine Xiao is individually liable as an “employer” under 29 U.S.C. § 203(d);

7. All Defendants are liable for violating the overtime provisions of 29 U.S.C. § 207(a) by

   failing to pay their kitchen employees overtime premiums not less than time and one-half

   their regular rates for hours worked in excess of forty hours per workweek;

8. All Defendants are liable for violating the recordkeeping provisions of 29 U.S.C. § 211(c)

   by failing to make, keep, and preserve records of their kitchen employees’ wages, hours,

   and other conditions of employment;

9. Defendants’ violations of the overtime provisions of 29 U.S.C. § 207(a) were willful;

10. Defendants are liable to their kitchen employees for back wages for overtime violations in

   an amount to be determined at trial;

11. Defendants are liable for liquidated damages under 29 U.S.C. § 216(b) in an amount equal

   to the back wage liability to be determined at trial; and

12. All Defendants are HEREBY PERMANENTLY ENJOINED from further violating the

   FLSA as follows:

       a. Defendants shall not, contrary to 29 U.S.C. § 207, employ any of their employees,

           including but not limited to, any of their employees working at any business

           location owned, operated, and/or controlled by a Defendant, and at any other
 Case 2:19-cv-00496-CCW Document 81 Filed 07/12/21 Page 3 of 4




       business location owned, operated, and/or controlled by Defendants, and at any

       other business location at which their employees perform work, in any workweek

       when they are engaged in commerce or employed in an enterprise engaged in

       commerce, within the meaning of the Act, for workweeks longer than the hours

       now, or which in the future become, applicable under 29 U.S.C. §§ 207 and

       215(a)(2), unless the said employees receive compensation for their employment in

       excess of the prescribed hours at a rate equivalent to one and one-half times the

       regular rates applicable to them; and

   b. Defendants shall not fail to make, keep, and preserve adequate records of their

       employees and of the wages, hours, and other conditions and practices of

       employment maintained by them including, but not limited to, any of their

       employees working at any business location owned, operated, and/or controlled by

       any Defendant, and at any other business location at which their employees perform

       work, as prescribed by the Regulations issued pursuant to 29 U.S.C. §§ 211(c) and

       215(a)(5) found at 29 C.F.R. Part. 516.

IT IS SO ORDERED.

DATED this 12th day of July, 2021.



                                     BY THE COURT:


                                     /s/ Christy Criswell Wiegand
                                     CHRISTY CRISWELL WIEGAND
                                     United States District Judge
         Case 2:19-cv-00496-CCW Document 81 Filed 07/12/21 Page 4 of 4




cc (via ECF email notification):

All Counsel of Record
